COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-06-231-CV
 
 
NATIONAL
DIVERSIFIED SALES, INC.                                     APPELLANT
 
                                                   V.
 
DFW
ALLIANCE CORP., JEFF NIELSON,                                    APPELLEES
INDIVIDUALLY AND D/B/A
ALLIANCE 
SALES AND MARKETING
GROUP, 
AND D/FW PLASTICS, INC.
 
                                               ----------
 
               FROM THE 271ST
DISTRICT COURT OF WISE COUNTY
 
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------




We have considered the parties= AJoint
Motion To Dismiss Appeal.@ 
Because the parties have settled all matters in the appeal, it is the
court=s
opinion that the motion should be granted. 
We therefore set aside the trial court=s
judgment without regard to the merits and remand the case to the trial court
for rendition of judgment in accordance with the parties=
agreement.  See TEX. R. APP. P.
42.1(a)(2)(B).
Costs of this appeal shall be taxed against the
party incurring same, for which let execution issue.
 
PER CURIAM
PANEL A:  CAYCE, C.J.; HOLMAN and MCCOY, JJ.
 
DELIVERED:  August 31, 2007




[1]See Tex. R. App. P. 47.4.